      Case 5:19-cv-00255-RV-EMT Document 26 Filed 01/19/21 Page 1 of 2



                                                                          Page 1 of 2
                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

LEROY A. PARSONS, IV,
    Petitioner,

vs.                                              Case No.: 5:19cv255/RV/EMT

MARK INCH,
   Respondent.
                               /

                                         ORDER

      The chief magistrate judge issued a Report and Recommendation on

December 16, 2020 (ECF No. 24). The parties were furnished a copy of the Report

and Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

any timely filed objections.

      Having considered the Report and Recommendation, and the timely filed

objections thereto (doc. 25), I have determined the Report and Recommendation

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

24) is adopted and incorporated by reference in this order.

      2.     The petition for writ of habeas corpus (ECF No. 7) is DENIED.
       Case 5:19-cv-00255-RV-EMT Document 26 Filed 01/19/21 Page 2 of 2



                                                                     Page 2 of 2

       2.     The certificate of appealability is DENIED.

       DONE AND ORDERED this 19th day of January, 2021.



                                /s/ Roger Vinson
                                ROGER VINSON
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 5:19cv255/RV/EMT
